Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a connector system having a tether including a first fastening region defined by a continuous first semi-circular segment extending along an arc through an angle of greater than 180° in all operating positions and a second fastening region defined by a continuous second semi-circular segment extending along an arc through an angle of greater than 180° in all operating positions, and wherein the first tether is configured to form an enclosed shape comprising the first fastening region of the first tether, the second fastening region of the first tether, and a linear section therebetween in combination with the other limitations of the independent claims. 
The closest prior art of record is Cude et al. (US 2013/0086773) and Warren (US 2014/0243625). Cude, in the embodiment of Figures 8A-8B, discloses a tether (210) including first and second fastening regions (274A-B) defined by continuous semi-circular segments extending along an arc through an angle of greater than 180° in all operating positions separated by a liner section (270), but fails to explicitly disclose the tether forms an enclosed shape comprising the fastening regions and the linear section. In the embodiment of Figures 8A-8B, the tether is open and does not form an enclosed shape. Cude, in the embodiment of Figures 1-3B, discloses a tether (10) including first and second fastening regions (32A, 32B), the tether configured to form an enclosed shape comprising the first fastening region of the first tether, the second fastening region of the first tether, and a linear section (16) therebetween (Figures 2 and 3B), but fails to explicitly disclose that the first and second fastening regions are defined by a continuous semi-circular segments extending along an arc through an angle of greater than 180° in all operating positions. In the embodiment of Figures 1-3B, the semi-circular segments extend along an arc less than a 180° in the open position shown in Figures 1 and 3A. Warren discloses a tether (270) including first and second fastening regions (222, 226) defined by a continuous semi-circular segments extending along an arc through an angle of greater than 180° in all operating positions (Figure 9) separated by a liner section (234c); however, Warren does not disclose that the tether forms an enclosed shape comprising the fastening regions and the linear section. A modification to the tether disclosed by of either embodiment of Cude or Warren to include the limitations as claimed would require altering the way that the tethers were designed to function, and there is not motivation to suggest such modifications. Thus, for at least the foregoing reasons, the prior art of record fails to anticipate or render obvious the present invention as set forth in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783